                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRITTANY WEBSTER,

            Plaintiff,                            Case No. 18-cv-11686

                                                  Paul D. Borman
v.                                                United States District Judge

                                                  Anthony P. Patti
COMMISSIONER OF                                   United States Magistrate Judge
SOCIAL SECURITY
ADMINISTRATION,

          Defendant.
_____________________________/

     ORDER (1) ADOPTING MAGISTRATE JUDGE PATTI’S JULY 16, 2019
             REPORT AND RECOMMENDATION (ECF NO. 12);
                  (2) GRANTING THE COMMISSIONER’S
            MOTION FOR SUMMARY JUDGMENT (ECF NO. 11);
                    (3) DENYING PLAINTIFF’S MOTION
              FOR SUMMARY JUDGMENT (ECF NO. 10); and
         (4) AFFIRMING THE DECISION OF THE COMMISSIONER

       On July 16, 2019, Magistrate Judge Anthony P. Patti issued a Report and

Recommendation to affirm the determination of the Commissioner of Social Security

(“Commissioner”) in this action denying Plaintiff’s application for Supplemental

Security Income (SSI) benefits. (ECF No. 12, Report and Recommendation.) Having

reviewed the Report and Recommendation, and there being no timely objections under

28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(d), the Court ADOPTS the Report and

                                        1
Recommendation, DENIES Plaintiff’s Motion for Summary Judgment (ECF No. 10),

GRANTS Defendant’s Motion for Summary Judgment (ECF No. 11), and AFFIRMS

the findings of the Commissioner.

IT IS SO ORDERED.



                                    s/Paul D. Borman
                                    Paul D. Borman
                                    United States District Judge

Dated: August 14, 2019




                                      2
